Citation Nr: 0835255	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-42 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1950 to October 
1952.  He died in December 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The appellant disagreed with this 
decision in August 2004.  She perfected a timely appeal in 
December 2004 and requested an RO hearing, which was held in 
April 2005, and a Travel Board hearing, which was held before 
the undersigned in December 2006.


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, 
shows that the veteran died in December 2003 at age 75 of a 
cerebral vascular accident; other significant conditions 
contributing to death but not resulting in the underlying 
cause of death included prostate cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran died more than 51 years after his separation 
from service; he had not been rated as totally disabled due 
to service-connected disabilities continuously for a period 
of 10 or more years at the time of his death; nor was the 
veteran entitled to be rated as totally disabled due to 
service-connected disabilities continuously for a period of 
10 or more years at the time of his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2007).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided the appellant with VCAA notice in 
February 2004 prior to the initial unfavorable rating 
decision in July 2004.  Although the appellant was not 
provided with notice of the Dingess requirements, the Board 
notes that she has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  The appellant has not alleged any 
prejudice as a result of the untimely notification nor has 
any been shown.  As the appellant's claims are denied herein, 
no new disability rating or effective date for an award of 
benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the appellant does 
not contend otherwise.  And, as VA has fulfilled the duty to 
notify and assist to the extent possible, the Board can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran was treated in 
service for prostate problems which developed later in to 
prostate cancer and caused his death.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination  in August 1950, 
the veteran denied any relevant medical history.  Clinical 
evaluation was normal except for pes planus which was not 
considered disabling.  The veteran was treated on several 
occasions during active service for urethritis due to 
gonococcus in November 1950 and in May and August 1952.  The 
veteran was hospitalized briefly at the U.S. Army Hospital in 
Fort Jackson, South Carolina, for acute urethritis due to 
gonococcus in November 1950.  At that time, it was noted that 
this disease existed prior to service and was not incurred in 
the line of duty.  At the veteran's separation physical 
examination, clinical evaluation was normal except for a left 
leg scar.

In response to a request for the veteran's treatment records, 
Moncrief Army Community Hospital, Fort Jackson, South 
Carolina, notified VA in June 2004 that it had no records for 
the veteran.

The veteran's post-service treatment records show that he was 
treated for a cerebrovascular accident at a private hospital 
emergency room in October 1998 and for a urinary tract 
infection in July 2003.  

As noted in the Introduction, at the time of the veteran's 
death, service connection was not in effect for any 
disabilities.  Also as noted in the Introduction, in an 
unappealed July 2004 rating decision issued after the 
veteran's death, the RO denied a claim of service connection 
for a prostate condition.  In the narrative for this rating 
decision, the RO noted that there was no evidence that the 
veteran had been diagnosed with prostate cancer or for any 
other prostate condition.

A review of a "Proof of Death - Attending Physician's 
Statement" from the Stonebridge Life Insurance Company dated 
in January 2004 shows that the primary cause of the veteran's 
death was an intracranial bleed.  The secondary or 
contributory cause of death was high blood pressure.  The 
veteran's death was due to an injury when he fell on the 
floor, hitting his head and causing an intracranial bleed.  
The physician who completed this form stated that the 
veteran's injury was sufficient to produce death "directly 
and independently of all other causes."  

In statements on her December 2004 substantive appeal, the 
appellant contended that her husband (the veteran) had been 
treated for a prostate condition while on active service at 
Moncrief Army Hospital, Fort Jackson, South Carolina.  

The appellant testified at her RO hearing in April 2005 that 
the veteran had been under a doctor's care for a prostate 
condition prior to and at his separation from active service.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  The veteran's service medical 
records show no complaints of or treatment for the 
cerebrovascular accident which caused his death.  Despite the 
appellant's assertions to the contrary, there is no evidence 
that the veteran was treated for a prostate condition at any 
time during active service, including at Moncrief Army 
Hospital, Fort Jackson, South Carolina.  The post-service 
medical evidence shows that, although the veteran was treated 
for a cerebrovascular accident several years prior to his 
death, the cause of his death was a cerebrovascular accident 
incurred after he fell on the floor and hit his head.  
Although prostate cancer was listed on the veteran's death 
certificate as a significant condition contributing to death 
but not resulting in the underlying cause of death - a 
cerebral vascular (or cerebrovascular) accident - there is no 
evidence in the post-service medical records that the veteran 
was diagnosed with any prostate condition (much less prostate 
cancer) prior to his death, as the RO noted in July 2003.  
There is no medical evidence or competent opinion that links 
the cause of the veteran's death to an incident of or finding 
recorded during active service.  Without medical evidence 
linking the cause of the veteran's death to an incident of or 
finding recorded during active service, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  

DIC under 38 U.S.C.A. § 1318

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a 'deceased veteran' in the same 
manner as if the death were service-connected. An eligible 
'deceased veteran' for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling. 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. The service-connected 
disabilities must have been either rated totally disabling 
continuously for 10 or more years immediately preceding death 
or continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability. 38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable. 
Green v. Brown, 10 Vet. App. 111, 118-19 (1997). In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death. Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318 , to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000). The regulation, as amended, 
specifically prohibits 'hypothetical entitlement' as an 
additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to 'enhanced' DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
permits 'hypothetical entitlement.'

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22. Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318 , 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a 'hypothetical' claim was allowed. 
Id., at 1377.  The Federal Circuit noted that 38 U.S.C.A. § 
1311(a), which also has 'entitled to receive' language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318 , but that VA interpreted them differently. Id., at 
1379. Moreover, the Federal Circuit found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318.  Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no 'hypothetical' determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 
(Fed. Cir. 2003) (NOVA II), after reviewing its holding in 
NOVA I, the Federal Circuit observed that VA had determined 
that the 'entitled to receive' language 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation. It held that VA could properly do so and had 
adequately explained its rationale.  Id., at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
'hypothetical entitlement' claims.  Id. at 1379-80.

Recently, the Court held that the January 2000 amendments (65 
Fed. Reg. 3,388), effectively barring the 'hypothetical' 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  The Board need not consider the 
'hypothetical' entitlement theory in this case, however, 
since the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 in December 2003.

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 are not met.  Simply put, 
the veteran, who died many years after his separation from 
service, did not have either service-connected disabilities 
rated as 100 percent disabling at the time of his death or 
service- connected disabilities rated as 100 percent 
disabling for at least 10 years immediately prior to his 
death. Accordingly, the appellant's claim must be denied.  As 
the preponderance of the evidence is against the appellant's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


